          Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 1 of 20




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                           )
 In re:                                    )            Chapter 11
                                           )
 Bouchard Transportation Co., Inc., et al. )            Case No. 20-34682 (DRJ)
                                           )
                      Debtors.             )            (Jointly Administered)
                                           )
BOUCHARD TRANSPORTATION CO., INC. )
                                           )
                      Plaintiff.           )            Adv. Proc. No. 20-______
                                           )
                      v.                   )
                                           )
                                           )
 AMERICAN BUREAU OF SHIPPING and           )
 UNITED STATES COAST GUARD                 )
                                           )
                      Defendants.          )

            COMPLAINT AND APPLICATION FOR TEMPORARY
   RESTRAINING ORDER AND PRELIMINARY AND PERMANENT INJUNCTION

          Bouchard Transportation Co., Inc., debtor in the above-captioned chapter 11 cases

(“Plaintiff,” and together with its debtor-affiliates the “Debtors”), through its undersigned counsel,

hereby files this (a) complaint for violation of (i) the automatic stay provisions of section 362 of

the Bankruptcy Code, (ii) the anti-discrimination provisions of section 525 of the Bankruptcy

Code, and (iii) section 706 of the Administrative Procedures Act; (b) petition for mandamus relief

pursuant to 28 U.S.C. § 1361; and (c) application for injunctive relief, in each case against the

American Bureau of Shipping (“ABS”) and the United States Coast Guard (the “U.S. Coast

Guard,” and together with ABS, the “Defendants”). In support of the relief requested herein, the

Plaintiff has filed, contemporaneously herewith, the Declaration of Matthew Ray in Support of

Plaintiff’s Complaint and Application for Temporary Restraining Order and Preliminary and


                                                  1
KE 72999678
        Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 2 of 20




Permanent Injunction (the “Ray Declaration”) and the Declaration of Michael F. Minogue in

Support of Plaintiff’s Complaint and Application for Temporary Restraining Order and

Preliminary and Permanent Injunction (the “Minogue Declaration,” together with the Ray

Declaration, the “Declarations”). The Declarations are incorporated by reference herein as if

restated verbatim.

                                    PRELIMINARY STATEMENT

        1.       This is an adversary proceeding seeking: (a)(i) a finding that Defendants are in

violation of the automatic stay under section 362 of the Bankruptcy Code, (ii) a finding that

Defendants are in violation of the anti-discrimination provision of section 525 of the Bankruptcy

Code, and (iii) a finding that Defendants are in violation of section 706 of the APA;

(b)(i) a temporary restraining order and preliminary and permanent injunction enjoining

Defendants from continuing to violate the automatic stay of section 362 of the Bankruptcy Code

and discriminating against the Plaintiff as a debtor, and (ii) an order directing Defendants to

comply with their statutory obligation to conduct the appropriate audits and review of the

Plaintiff’s safety management system in connection with obtaining a document of compliance

(“DOC”);1 and (c) granting such related and/or other relief as is appropriate under the

circumstances.

        2.       Plaintiff’s and its debtor affiliates’ business and the success of their ongoing

restructuring efforts depend on their ability to operate their vessels in the service of its customers



1
    A DOC constitutes evidence that the responsible party has completed a thorough safety management audit
    administered by a classification society delegated such authority from the Coast Guard and verifies that the
    responsible party is operating in accordance with the ISM Code. The International Safety Management Code, or
    the “ISM Code,” was created by the International Maritime Organization to provide an international standard for
    the safe management and operation of ships and for pollution prevention as part of the Convention for Safety of
    Life at Sea.



                                                        2
       Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 3 of 20




and in accordance with applicable health, safety, and environmental rules and regulations. The

Debtors cannot do so without a DOC issued by the U.S. Coast Guard. Despite the Debtors’ best

efforts, Defendants have refused to conduct the applicable review and safety audits—which

Defendants are statutorily obligated to undertake—necessary for Plaintiff to secure the DOC. To

be clear, the Plaintiff is not requesting, at this time, for the Court to order Defendants to grant

Plaintiff a DOC, only that Defendants cease violating the automatic stay, engaging in

discriminatory actions against the Plaintiff, and disregarding their statutory obligations by refusing

to review and audit the Plaintiff’s safety management system. And that the Defendants instead

fulfill their statutory obligations due to the Debtors and conduct a fair and impartial audit of the

Plaintiff’s safety management system, in good faith and without prior prejudice, as it relates to

eligibility for a DOC.

        3.      The Debtors commenced these chapter 11 cases to implement a renaissance of their

100-year-old family business, an operational turnaround made possible by the automatic stay, DIP

financing, and other tools Congress availed to distressed companies seeking to rehabilitate.

A DOC is effectively the Debtors’ only path to a successful going-concern reorganization.

Without it, Bouchard cannot operate as an independent going concern as it has for the past century.

The crew, customers, lenders, and insurers can rely on the DOC as certification that the vessels

are operated and maintained pursuant to a safety management system (“SMS”) that satisfies the

ISM Code standards for shipping companies.

        4.      Plaintiff has held a DOC while maintaining a culture of operational excellence and

safety throughout its history.2 On August 31, 2020, however, the U.S. Coast Guard revoked


2
    While the U.S. Coast Guard and Plaintiff have been in service for more than one hundred years, the DOC
    certification was introduced within the last 25 years.



                                                    3
        Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 4 of 20




Plaintiff’s DOC and all related safety management certifications at the recommendation of a

foreign classification society (not ABS) with very limited experience with the Debtors’ fleet or

operations. That foreign classification society (and others) has since declined to work with

Plaintiff on a go-forward basis.

        5.       Filing these chapter 11 cases provided the Debtors the necessary “breathing space”

to stabilize their business and access $29 million of DIP financing on an interim basis. Since the

Petition Date, the Debtors have hired and re-hired key employees; undertaken key repairs of and

corrective actions with respect to their vessels; and have otherwise sought to best position

themselves for these pivotal crossroads—earning back a DOC and related safety management

certifications. Particularly, the Debtors have undertaken a host of initiatives to prepare for the

safety audit process, including revamping their safety protocols and procedures, addressing former

imperfections identified by the foreign classification society, and working expeditiously towards

achieving Subchapter M Compliance3—an inspection regime for towing vessels focused on safety

and environmental stewardship—across 50% of applicable vessels. Obtaining a DOC is the

linchpin to the Debtors’ operational turnaround and the trajectory of these chapter 11 cases going

forward.

        6.       Unfortunately, the Debtors have not been able to continue the process towards

obtaining a DOC and chartering their fleet in the service of paying customers. Put simply, the U.S.



3
    Subchapter M, 46 C.F.R 136.105 et seq. is the U.S. Coast Guard’s inspection regime which establishes minimum
    safety standards for towing vessels. Implemented in July 2018, Subchapter M compliance for towing vessel
    operators can be achieved with either annual U.S. Coast Guard inspections or the implementation of an approved
    Towing Safety Management System (“TSMS”). In connection with the inspection, towing vessel owners must
    submit an application for a certification of inspection (“COI”) for compliance with structural integrity, navigation
    equipment, life boats, fire extinguishers, and other safety devices. Following a successful inspection, the U.S.
    Coast Guard will issue the corresponding COI. The U.S. Coast Guard has implemented a staged compliance
    system for Subchapter M. 50% of Plaintiff’s towing vessels need to be compliant with Subchapter M at this time.



                                                          4
       Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 5 of 20




Coast Guard—the only entity that can issue a DOC—and ABS—a “recognized organization”

which has been delegated authority to conduct the requisite safety audits on behalf of the

U.S. Coast Guard—are shirking their statutory duties to do so.

       7.      The Debtors are filing this Adversary Proceeding and accompanying application

for a Temporary Restraining Order and Preliminary Injunction to compel the U.S. Coast Guard

and ABS to comply with their statutory duties and to avoid the inevitable and irreparable harm that

would befall the Debtors without it.

                               PARTIES AND JURISDICTION

       8.      Plaintiff is a corporation organized and existing under the laws of the State of New

York. Plaintiff’s headquarters address is 58 South Service Road Suite 150 Melville, New York,

11747. The Debtors comprise one of the nation’s largest independently-owned ocean-going

petroleum barge companies. The Debtors maintain an industry-leading fleet of 25 barges and 25

tugs of various sizes, capacities, and capabilities with services operating throughout the Eastern

Seaboard and Gulf Coast of the United States. The Debtors, when fully operational, are leading

providers of petroleum transportation services to major domestic and international oil companies.

       9.      On information and belief, Defendant ABS is a not for profit maritime classification

society incorporated in the State of New York, with its principal place of business located at 1701

City Plaza Drive in Spring, Texas. ABS specializes in the development and verification of

standards for the design, construction and operational maintenance of marine and offshore assets,

including administration of the U.S. Coast Guard’s DOC certification.                 Pursuant to

46 C.F.R. § 8.200, et seq., and 33 C.F.R. § 96, subpart D, et seq., Defendant U. S. Coast Guard

has delegated to ABS the authority to perform safety management audits and other related surveys




                                                5
       Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 6 of 20




or inspections to ensure that vessels are in compliance with the ISM Code and the safety

management system requirements.

       10.     On information and belief, Defendant U.S. Coast Guard is an arm of the United

States of America, established on January 28, 1915 pursuant to 14 U.S.C. § 1. Among its duties

are marine inspection and licensing, including safety management system review and approval of

a DOC.

       11.     On September 28 and 29, 2020 (as applicable to each of the above-captioned

Debtors, the “Petition Date”), the Debtors, including Plaintiff, filed voluntary petitions for relief

under chapter 11 of the Bankruptcy Code.

       12.     This is an adversary proceeding brought pursuant to sections 105, 362(a), and 525

of title 11 of the United States Code (the “Bankruptcy Code”), section 706 of title 5 of the United

States Code (the “Administrative Procedures Act” or APA”), 28 U.S.C. § 1361, rules 7001, 7003,

and 7065 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rule 65 of

the Federal Rules of Civil Procedure, made applicable to this adversary proceeding by rule

7065 of the Bankruptcy Rules, and the Court’s inherent authority for granting injunctive relief

and relief in connection with violation of the provisions of the Bankruptcy Code.

       13.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

       14.     This matter is a core proceeding pursuant to 28 U.S.C. § 157(b) and this Court may

enter a final order consistent with these statutes and Article III of the United States Constitution.

       15.     Venue is proper pursuant to 28 U.S.C. § 1409.

       16.     Plaintiff confirms its consent, pursuant to Bankruptcy Rule 7008 and Bankruptcy

Local Rule 7008-1, to the entry of a final judgment by the Court.




                                                  6
       Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 7 of 20




                                  NATURE OF THE ACTION

       17.     Before Plaintiff is eligible for DOC consideration, it must first have the U.S. Coast

Guard, or its authorized delegate (e.g., ABS), review and approve the safety management plan—

i.e., conduct a safety audit—to ensure such plan is consistent with and will assist in implementing

applicable safety requirements under 46 U.S.C. 46 (the “Shipping Code”). Here, the U.S. Coast

Guard has delegated, in part, such reviewing authority to ABS.

       18.     Section 3204(b) of the Shipping Code provides that upon the U.S. Coast Guard’s

receipt of a safety management plan from an applicant, the U.S. Coast Guard “shall review the

plan and approve it if the [U.S. Coast Guard] determines that it is consistent with and will assist in

implementing the Safety Management Systems.” (emphasis added).               That is, Congress has

provided that such review is mandatory.

       19.     Chapter 33 of the Code of Federal Regulations (“CFR”) subpart 96 was

promulgated to “implement Chapter IX of the International Convention for the Safety of Life at

Sea (SOLAS), 1974, International Management Code for the Safe Operation of Ships and for

Pollution Prevention (International Safety Management (ISM) Code), as required by 46 U.S.C.

Chapter 32” (which provides for the U.S. Coast Guard’s obligation to conduct a safety audit). In

particular, subpart 96.300 establishes the “standards for the responsible person of a company and

its vessel(s) to obtain the required and voluntary, national and international certification for

the company’s and vessel’s safety management system,” including the DOC.

       20.     Section 96.330(h) provides that “[w]hen a company’s valid [DOC] certificate is

revoked by the Coast Guard, a satisfactory safety management audit must be completed before a

new [DOC] certificate for the company’s safety management system can be reissued.” Section

96.120 provides that a “Safety Management Audit” means a “systematic and independent



                                                  7
       Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 8 of 20




examination to determine whether the safety management system activities and related results

comply with planned arrangements and whether these arrangements are implemented effectively

and are suitable to achieve objectives.” In order to request a “Safety Management Audit,” section

96.320(e) provides that “[r]equests for all safety management audits for a company and its U.S.

vessel(s) must be communicated…[b]y a responsible person directly to a recognized organization

authorized by the U.S.” (e.g. Defendant ABS).

       21.     On December 7, 2020, Plaintiff requested that ABS, a “Recognized Organization”

with authority delegated to it by the U.S. Coast Guard, conduct the safety audit as contemplated

by section 3204(b) of the Shipping Code, and the regulations promulgated thereunder. Such

request triggered the “shall review” standard under the statute. That same day, ABS notified

Plaintiff that it would not re-engage with Plaintiff or its affiliates in any respect, requesting that

“repeated inquiries and futile requests of ABS immediately cease” while noting that “[ABS does

not] intend to participate in further communications on this subject.”

       22.     On December 8, 2020, the Debtors requested that the U.S. Coast Guard instruct

ABS to fulfill its statutory obligations delegated to them by U.S. Coast Guard and perform the

safety audit in a timely and professional manner. That same day, the U.S. Coast Guard informed

the Debtors that they would not do so and that there was nothing further for the U.S. Coast Guard

to do with respect to Bouchard’s request to have its safety management system reviewed for

purposes of section 3204(b) of the Shipping Code. Best efforts to persuade the U.S. Coast Guard

otherwise—both before and after the foregoing communications—have proven unsuccessful.

       23.     Defendants’ actions (or lack thereof) undermine the significant efforts undertaken

by Plaintiff to prepare for this exact moment. Mindful of the fact that issuance of a DOC was

essential to their continued existence, the Debtors took careful steps to engage with the relevant



                                                  8
       Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 9 of 20




parties, including the Defendants U.S. Coast Guard and ABS, in order to ensure that it could regain

its DOC. To ensure compliance with the requisite laws and regulations, the Debtors, with the

assistance of their advisors and consultants, have:

              communicated regularly with the U.S. Coast Guard on all aspects of the
               DOC efforts and operations, including—

                  September 2, 2020 - the Debtors appealed the U.S. Coast Guard’s
                   revocation of the DOC, which did not result in any change to the U.S.
                   Coast Guard’s decision;

                  September 22, 2020 - the Debtors requested a reconsideration of their
                   appeal to the U.S. Coast Guard;

                  October 22, 2020 - at the “first day” hearing the U.S. Coast Guard and
                   the Debtors each reaffirm their intent to work constructively on health,
                   safety, environmental compliance and larger restructuring issues;

                  November 4, 2020 - counsel to the Debtors and counsel to the U.S.
                   Coast Guard discussed ongoing challenges with ABS in relation to
                   Plaintiff obtaining its DOC, and, in particular, ABS’s continued refusal
                   to engage with Plaintiff with respect to the same. Counsel to the Debtors
                   explains the reasons why ABS is the only viable Recognized
                   Organization (“RO”) under the circumstances;

                  November to December 2020 - the Debtors and U.S. Coast Guard
                   collaborated regarding Bouchard Girls and No. 295 ATB unit matters in
                   Louisiana;

              repeatedly requested ABS’s assistance to perform necessary safety audits
               and other steps to regain DOC, including—

                  October 8, 2020 - the Debtors requested ABS to reengage as the
                   Plaintiff’s RO while highlighting safety measures that have been and
                   will be undertaken to ensure a successful audit and classification
                   process;

                  October 9, 2020 - ABS indicated that they will not perform
                   classification or RO services for Plaintiff;

              conducted preparatory inspections to prepare for Subchapter M inspections
               on tug vessels;




                                                 9
      Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 10 of 20




               revamped the Debtors’ safety protocols in collaboration with their maritime
                consultant ECM Maritime Services, LLC (“ECM”); key items, include—

                   created a new organizational chart for the business reflecting ISM/SMS
                    job positions and management oversight;

                   amended job         descriptions,   incorporating     applicable    ISM
                    responsibilities;

                   addressed crew training shortfalls and implemented a crew training
                    matrix;

                   conducted all required internal auditing of tugs and barges;

                   ensured the Debtors’ plan management system was fully populated and
                    updated;

                   created, populated, and maintained spreadsheets for tracking SMS
                    evaluations, crew credentials, near-miss reporting, Sub-chapter M
                    compliance, and auditing;

                   implemented new navigation auditing procedures taking into account
                    idle vessels;

               published an updated safety manual reflecting the applicable changes above
                throughout the fleet and instructed all crew personnel to read and understand
                the SMS prior to standing any watch on board;

               established procedures for documenting non-conformities into TSMS,
                followed by assignment of corrective action responsibility and a related
                correction plan;

               collaborated with U.S. Coast Guard Captain to establish corrective action
                plans for all non-conformities identified in previous TSMS audits—
                corrective action plan to be implemented fleet wide, as applicable;

               hired a Crewing Manager and began recruiting qualified personnel from
                U.S. Merchant Marine academies and related platforms to crew
                Subchapter M compliant vessels; and

               ordered and began necessary repairs on key vessels.

      24.       But by Defendants’ judgment, all of this effort was for naught. If neither the U.S.

Coast Guard nor ABS will conduct the safety audit—as they are statutorily required to do—




                                                 10
       Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 11 of 20




Bouchard cannot obtain a DOC. There is no viable alternative to the U.S. Coast Guard or ABS

performing such safety audit under the circumstances—ABS is the only RO that is a U.S.-based

classification society that has been delegated authority by the U.S. Coast Guard to conduct such

safety audits. And if Plaintiff cannot obtain a DOC, it will suffer immediate and irreparable harm.

For example:4

                 the Debtors’ P&I insurance (without which it cannot operate) expires on
                  February 20, 2021 and the P&I insurance club refuses to renew the
                  insurance unless the Debtors have obtained a DOC by January 15, 2021;

                 the Debtors’ hull and machinery insurance provider has indicated a
                  willingness to withdraw its lift stay motion [Docket No. 265] provided the
                  Debtors have obtained a DOC in advance of the January 5, 2021 hearing;

                 the DIP lenders have conditioned their willingness to lend the full $60
                  million facility on a final basis on the Debtors’ ability to obtain a DOC;

                 customers are unwilling to transact with the Debtors if they do not have a
                  DOC; and

                 without incremental liquidity from DIP financing or customer revenues, the
                  Debtors are projected to exhaust all currently available liquidity by
                  January 2021.

        25.       There is no question that the foregoing implicates legally cognizable property

interests under section 541 of the Bankruptcy Code that are subject to the automatic stay, including

section 362(a)(3) of the Bankruptcy Code. The refusal to even review the Debtors’ proposed safety

management systems—the statutory purpose of which is to ensure the Debtors’ fleet is fully

compliant with applicable health, safety, and environmental regulations—is an act to exercise

control over property of the estate because of the impacts on such § 541 property interests. It is

also in conflict with section 525 of the Bankruptcy Code, which prohibits governmental units from


4
    Plaintiff’s need for immediate relief is further necessitated by the upcoming holiday season which will likely limit
    Defendants’ availability to conduct the required safety review and audit.



                                                          11
      Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 12 of 20




discriminating against chapter 11 debtors. Both the U.S. Coast Guard and, because of the

delegation of authority therefrom, ABS are within the purview of section 525(a) of the Bankruptcy

Code. Finally, and perhaps most fundamentally, the plain language of section 3204(b) of the

Shipping Code provides that the U.S. Coast Guard “shall review” a proposed safety management

plan. Plaintiff has triggered that “shall review” standard by requesting the safety audit. The

Debtors acknowledge that § 3204(b) review and approval are prerequisites to earning back a DOC.

This Court has authority to issue a writ of mandamus or other order giving effect to that statutory

mandate. See 28 U.S.C. § 1361; In re Vance, 120 B.R. 181, 190 (Bankr. N.D. Okla. 1990).

       26.     Despite Plaintiff’s strong desire to resolve these issues consensually with the U.S.

Coast Guard and ABS, it is left with no choice but to initiate this proceeding and request a

temporary restraining order on an expedited basis. There is too much at risk. The status quo is

unsustainable. Time is of the essence. The Debtors’ imminent need to restart operations and put

their vessels in the service of paying customers requires Defendants U.S. Coast Guard and/or ABS

to fulfill their statutory obligations and advance the DOC process as expeditiously as possible.

This is paramount to maximizing the value of the Debtors’ estates for the benefit of all stakeholders

and a successful restructuring of the business.

       27.     Plaintiff has been in contact with counsel to the U.S. Coast Guard regarding the

substance and timing of the relief requested. Plaintiff has attempted to do the same with counsel

to ABS.

       28.     Plaintiff seeks relief from the Court to assist its ongoing efforts to ensure the fleet

complies with applicable health, safety, and environmental rules and regulations. And to further

ensure that Plaintiff has a fair shot at obtaining a DOC before it is too late. Plaintiff believes that

the applicable safety audit can be completed in one to two days. For all of the reasons set forth



                                                  12
       Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 13 of 20




herein, the Court should enter an order directing the U.S. Coast Guard and/or ABS to conduct and

complete a fair and professional review of the proposed safety management plan by no later than

December 31, 2020, and grant such other relief the Court deems just and proper under the

circumstances.

                                        CAUSES OF ACTION

  COUNT I — VIOLATION OF AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362

        29.      Plaintiff incorporates all of the allegations above.

        30.      Plaintiff and its debtor affiliates filed voluntary petitions under Chapter 11 of the

Bankruptcy Code on the Petition Date.

        31.      Plaintiff provided notice of these chapter 11 cases to Defendants.

        32.      Section 362(a)(3) of the Bankruptcy Code prohibits a party from “exercis[ing]

control over property of the estate.”

        33.      As of the date of this Complaint, Defendants have continually wrongfully abstained

from fulfilling the Plaintiff’s statutory right for review of its safety management plan and related

policies pursuant to 46 U.S.C. § 3204(b), thereby exercising control of the Debtors’ property in

violation of the automatic stay and to the detriment of the Debtors, their ongoing restructuring

efforts, and all parties in interest.

        34.      Defendants, with actual notice of the Debtors’ chapter 11 cases, are willfully and

knowingly in violation of section 362(a) of the Bankruptcy Code by refusing to conduct a review

of the Debtors’ safety management plan and related policies.

        35.      Pursuant to section 362(k)(1) of the Bankruptcy Code, the Plaintiff is entitled to

recover costs, attorneys’ fees, and punitive damages against the Defendants for violating the

automatic stay.



                                                   13
      Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 14 of 20




                  COUNT II— DISCRIMINATION AGAINST A DEBTOR
                          IN VIOLATION OF 11 U.S.C. § 525

       36.     Plaintiff incorporates the allegations above.

       37.     Section 525(a) of the Bankruptcy Code provides, in pertinent part:

               . . . .a governmental unit may not deny, revoke, suspend, or refuse
               to renew a license, permit…or other similar grant to, condition such
               a grant to, discriminate with respect to such a grant against, a person
               that is or has been a debtor under this title…solely because such
               bankrupt or debtor is or has been a debtor under this title or debtor
               under the Bankruptcy Act, has been insolvent before the
               commencement of the case under this title, or during the case but
               before the debtor is granted or denied a discharge, or has not paid a
               debt that is dischargeable in the case under this title or that was
               discharged under the Bankruptcy Act.

       38.     Defendants U.S. Coast Guard and ABS are each governmental units. Alternatively,

Defendant ABS is a statutory agent of the U.S. Coast Guard and therefore falls with the purview

of section 525(a) of the Bankruptcy Code.

       39.     Refusal to renew a DOC—together with the corresponding right to a safety audit

under section 3204(b) of the Shipping Code as a precondition to such renewal—is an interest of

the Debtors that is subject to section 525(a) of the Bankruptcy Code.

       40.     Defendants’ actions denying Plaintiff its right to a safety review and audit are a

willful discriminatory action against the Debtors that has caused, and continues to cause,

significant harm to the Debtors’ estate.        Such discrimination is based upon either the

commencement of these chapter 11 cases, the Debtors’ nonpayment of debts that are dischargeable

in bankruptcy, the Debtors’ insolvency regardless of whether such insolvency occurred before or

after the Petition Date, or such other conduct alleged herein that is proscribed by section 525(a) of

the Bankruptcy Code.




                                                 14
       Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 15 of 20




        41.     In addition to other relief, Plaintiff is entitled to injunctive relief, including the

cessation of all discriminatory action by Defendants against Plaintiff.

        42.     Therefore, pursuant to section 525(a) of the Bankruptcy Code, Plaintiff requests

that the Court enter an order compelling Defendants to cease their discriminatory behavior against

the Plaintiff and its Debtor-affiliates.

           COUNT III— DEFENDANTS’ REVIEW HAS BEEN UNLAWFULLY
                   WITHHELD IN VIOLATION OF 5 U.S.C. § 706

        43.     Plaintiff incorporates all of the allegations above.

        44.     Section 706(1) of the APA allows courts to “compel agency action unlawfully

withheld and unreasonably delayed.”

        45.     Plaintiff has requested from Defendants an audit of its safety management system,

thereby triggering a statutory duty to review such safety management system pursuant to section

3204(b) of the Shipping Code and the regulations promulgated thereunder.

        46.     Despite repeated outreach from Plaintiff, Defendants have both unlawfully

withheld their review of Plaintiff’s plan without any justifiable rationale or explanation.

        47.     Defendants have willfully violated 5 U.S.C. § 706 by refusing to undertake

Plaintiff’s safety review and audit which Plaintiff is entitled to and as is required by section 3204(b)

of the Shipping Code.

        48.     Plaintiff requests that the Court enter an order finding Defendants in violation

of 5 U.S.C. § 706(1).

  COUNT IV— WRIT OF MANDAMUS DIRECTING THE U.S. COAST GUARD AND
        ABS TO REVIEW PLAINTIFF’S SAFETY MANAGEMENT PLAN

        49.     Plaintiff incorporates all of the allegations above.




                                                  15
      Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 16 of 20




       50.     Pursuant to 28 U.S.C. § 1361, the Court has jurisdiction to grant mandamus relief

to compel a U.S. agency to perform a duty owed to Plaintiff.

       51.     Defendant U.S. Coast Guard is a U.S. governmental agency. Defendant ABS has

been charged with administering certain responsibilities on behalf of the U.S. Coast Guard,

including performing safety reviews and audits in connection with issuance of a DOC.

       52.     Plaintiff has requested from Defendants an audit of its safety management system,

thereby triggering a statutory duty to review such safety management system pursuant to section

3204(b) of the Shipping Code and the regulations promulgated thereunder.

       53.     Defendants’ obligation to conduct a safety review and audit is a duty owed to

Plaintiff pursuant to section 3204(b) of the Shipping Code.

       54.     Plaintiff requests that the Court enter an order directing Defendants to fulfill their

statutory obligation to Plaintiff to conduct a safety review and audit of Plaintiff’s safety

management system.

                        APPLICATION FOR INJUNCTIVE RELIEF

       55.     Plaintiff incorporates all of the allegations above.

       56.     Plaintiff seeks a temporary restraining order and preliminary and permanent

injunction enjoining Defendants from (i) continuing to violate the automatic stay under section

362 of the Bankruptcy Code, discriminating against the Plaintiff and its affiliates as debtors in

violation of section 525 of the Bankruptcy Code, failing to fulfill their statutory obligations in

violation of section 706 of the APA, and (ii) directing Defendants to comply with their statutory

obligation to conduct the appropriate safety audits pursuant to section 3204(b) of the Shipping

Code in connection with obtaining a DOC.




                                                 16
      Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 17 of 20




       57.     Plaintiff meets all four elements for injunctive relief. First, Plaintiff is highly likely

to succeed on the merits. It cannot be disputed that Defendants have a statutory obligation to

conduct the safety review and audit. Neither the statute nor applicable law affords Defendants the

discretion to refuse the review. Second, there is unquestionably a substantial threat that Plaintiff

will suffer irreparable injury if injunctive relief is not granted because the Debtors’ business—e.g.,

customer relationships, access to appropriate insurance coverage, ability to secure a final draw

under its DIP facility, and near-term liquidity profile—and ongoing restructuring efforts depend

on restoring the DOC. Each day that goes by without a safety audit impairs the value of the

Debtors’ business. Third, the balance of interests favors the Plaintiff. Defendants will not be

harmed by the injunctive relief requested. Rather, the injunctive relief requested hereby only

requires Defendants to fulfill their statutory obligations—no more. Fourth, the public interest

favors injunctive relief because it protects the rights of debtors in bankruptcy and agency

decision-making that is transparent and in accordance with the applicable statute granting an

agency such decision-making authority.

       58.     Pursuant to Fed. R. Bankr. P. 7065, Plaintiff requests that no bond or security be

required in connection with the issuance of the requested temporary restraining order and

preliminary injunction.

                                     PRAYER FOR RELIEF

       59.     Plaintiff requests that the Court enter judgment against Defendants as follows:

                 I.    a finding under section 362(a) of the Bankruptcy Code that Defendants are
                       in violation of the automatic stay;

                II.    a finding under section 525(a) of the Bankruptcy Code that Defendants
                       discriminated against the Plaintiff by failing to honor Plaintiff’s request for
                       audit;




                                                  17
Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 18 of 20




      III.   a finding under section 706 of the Administrative Procedures Act that
             Defendants unlawfully withheld their review and audit of Plaintiff’s safety
             management plan;

      IV.    a temporary restraining order, substantially in the form attached hereto as
             Exhibit A, and a preliminary and permanent injection, enjoining each
             Defendant from (i)(1) continuing to violate the automatic stay of section
             362 of the Bankruptcy Code, (2) discriminating against the Plaintiff
             pursuant to section 525 of the Bankruptcy Code, and (3) neglecting to fulfill
             its statutory duty to conduct a safety audit in violation of section 706 of the
             APA, and (ii) requiring Defendants to expeditiously conduct a safety audit;

       V.    a writ of mandamus directing the Defendants to fulfill their statutory
             obligation to Plaintiff pursuant to section 3204(b) of the Shipping Code;

      VI.    a money judgment for Plaintiff’s actual damages, including costs and
             attorney’s fees, punitive damages against Defendants, and pre- and
             post-judgment interest on all amounts awarded; and

      VII.   such other relief as the Court deems just and proper.




                                       18
     Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 19 of 20




Houston, Texas
December 17, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
Genevieve M. Graham (TX Bar No. 24085340)         Ryan Blaine Bennett, P.C. (admitted pro hac vice)
1401 McKinney Street, Suite 1900                  W. Benjamin Winger (admitted pro hac vice)
Houston, Texas 77010                              300 North LaSalle Street
Telephone:      (713) 752-4200                    Chicago, Illinois 60654
Facsimile:      (713) 752-4221                    Telephone: (312) 862-2000
Email:          mcavenaugh@jw.com                 Facsimile: (312) 862-2200
                ggraham@jw.com                    Email:         ryan.bennett@kirkland.com
                                                                 benjamin.winger@kirkland.com

Co-Counsel to the Debtors                         -and-
and Debtors in Possession
                                                  KIRKLAND & ELLIS LLP
                                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                                  Anna G. Rotman, P.C. (TX Bar No. 240467618)
                                                  609 Main Street
                                                  Houston, Texas 77002
                                                  Telephone: (713) 836-3600
                                                  Facsimile: (713) 836-3601
                                                  Email:       anna.rotman@kirkland.com


                                                  Co-Counsel to the Debtors
                                                  and Debtors in Possession




                                             19
      Case 20-34682 Document 315 Filed in TXSB on 12/17/20 Page 20 of 20




                                      Certificate of Service

        I certify that on December 17, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                       /s/ Matthew D. Cavenaugh
                                                       Matthew D. Cavenaugh
